               Case 6:19-bk-04760-KSJ       Doc 879     Filed 05/18/21    Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

In re:
                                                             Case No. 6:19-bk-04760-KSJ
CONSOLIDATED LAND
HOLDINGS, LLC,
                                                             Chapter 11
      Debtor.
_______________________/

                            NOTICE OF PRELIMINARY HEARING

          NOTICE IS HEREBY GIVEN that a preliminary hearing in this case will be held on

June 1, 2021 at 10:00 a.m. in Courtroom 6A, 6th Floor, George C. Young Courthouse, 400 West

Washington Street, Orlando, FL 32801, to consider and act upon the following and transact such

other business that may come before the Court:

         Motion for Payment of Administrative Expenses Amount Requested: $542,962.79
                                          Doc [871]

          1.      The hearing may be continued upon announcement made in open Court without

further notice.

          2.      Appropriate Attire. You are reminded that Local Rule 5072-1(b)(16) requires that

all persons appearing in Court should dress in business attire consistent with their financial

abilities. Shorts, sandals, shirts without collars, including tee shirts and tank tops, are not

acceptable.

          3.      Avoid delays at Courthouse security checkpoints. You are reminded that Local

Rule 5073-1 restricts the entry of cellular telephones and, except in Orlando, computers into the

Courthouse absent a specific order of authorization issued beforehand by the presiding judge.

Due to heightened security procedures, persons must present photo identification to enter the

Courthouse.
            Case 6:19-bk-04760-KSJ         Doc 879   Filed 05/18/21     Page 2 of 2



       4.      Telephonic Appearance Requirement. Effective March 16, 2020 and continuing

until further notice, Judges in all Divisions will conduct all hearings by telephone. For Judge

Vaughan, parties should arrange a telephonic appearance through Courtcall (866-582-6878).

       Dated this 18th day of May, 2021.

                                            /s/ Jon E. Kane
                                            JON E. KANE
                                            Florida Bar No. 814202
                                            South Milhausen, P.A.
                                            1000 Legion Place, Suite 1200
                                            Orlando, Florida 32801
                                            407/539-1638 – Telephone
                                            407/539-2679 – Facsimile
                                            jkane@southmilhausen.com
                                            Attorneys for MCREIF SubREIT, LLC


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 18th day of May, 2021, the foregoing was uploaded

for filing and service via the Court’s CM/ECF system, which will serve a notice of filing on all

parties receiving electronic notice.

                                            /s/ Jon E. Kane
                                            JON E. KANE




                                               2
